         Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

DAVID SANTIAGO RENTERIA,                       §
                                               §
                 Petitioner,                   §
                                               §
v.                                             § CAUSE NO. 3:15-cv-00062-FM
                                               §
LORIE DAVIS, Director, Texas                   §
Department of Criminal Justice,                §
Institutions Division,                         § CAPITAL HABEAS CASE
                                               §
                 Respondent.                   §

              UNOPPOSED MOTION TO APPOINT AS CO-COUNSEL
                         THE FEDERAL PUBLIC DEFENDER,
                                CAPITAL HABEAS UNIT


TO THE HONORABLE FRANK MONTALVO, UNITED STATES DISTRICT
JUDGE:
       COMES NOW Petitioner DAVID SANTIAGO RENTERIA, by and through

undersigned counsel, and pursuant to 18 U.S.C. § 3599(a)(2), moves this Court to appoint

the Federal Public Defender as co-counsel with the understanding that the case will be

assigned to her Capital Habeas Unit (“CHU”). This Motion is based on the files and records

in this case and the following points and authorities.

      I. BACKGROUND

            A. RELEVANT FACTS

       Mr. Renteria was sentenced to death by the State of Texas in El Paso County. On

March 30, 2015, this Court found Mr. Renteria indigent and appointed two attorneys—
         Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 2 of 8




Michael Wiseman and Melissa Franklin—to represent him pursuant to 18 U.S.C. §

3599(a)(2). Order (Doc. 3) at 3. On August 2, 2016, this Court granted Ms. Franklin’s motion

to withdraw. Order (Doc. 64). On October 17, 2016, this Court granted Mr. Renteria’s

motion to appoint attorney Kate Pumarejo in place of Ms. Franklin. Order (Doc. 67).

       The Court of Appeals denied a Certificate of Appealability on May 21, 2020. Timely

Petitions for Rehearing and Rehearing En Banc were filed and denied on July 14, 2020.

       On June 2, 2020, Ms. Pumarejo moved to withdraw from the case when it was still

before the Court of Appeals for the Fifth Circuit as a result of her having taken employment

that precluded her work on other matters. Ex. A. That withdrawal motion was granted on

June 30, 2020. Ex. B. Ms. Pumarejo was a full partner in the litigation of this case. She

engaged in legal research and writing in this Court and in the Fifth Circuit.

       Mr. Renteria continues to be represented by Mr. Wiseman. Mr. Wiseman will be

submitting a Petition for Certiorari to the United States Supreme Court. If needed, he will

also be working on a future clemency application.

            B. RELEVANT PROCEDURAL HISTORY

       On December 14, 2015, Mr. Renteria timely filed a petition for writ of habeas corpus

challenging the state court’s judgment. Doc. 53. On February 13, 2019, this Court entered

judgment denying Mr. Renteria’s petition and denying a certificate of appealability.

       As noted, Mr. Renteria timely appealed, and, on May 21, 2020, the Court of Appeals

for the Fifth Circuit denied a certificate of appealability and affirmed this Court’s denial of

funding. Doc. 130. The mandate issued with the decision. Id.




                                              2
            Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 3 of 8




          Mr. Renteria plans to petition the Supreme Court to review the Fifth Circuit’s decision

and to seek such other remedies as may be available to him.

          II. STATUTORY AUTHORITY

          Section 3599(a)(2) of Title 18 provides that a person pursuing post-conviction relief

from a death sentence imposed by a state court “shall be entitled to the appointment of one

or more attorneys” and other resources. See Martel v. Clair, 565 U.S. 648, 659-60 (2012).

          Section 3599(e) of Title 18 both provides that counsel appointed after judgment are

obligated to continue under that appointment through any clemency proceedings, Wilkins

v. Davis, 832 F.3d 547, 557-58 (5th Cir. 2016), and provides “that an attorney appointed

under that provision may be ‘replaced by similarly qualified counsel upon the attorney’s own

motion or upon the motion of the defendant.’” Clair, 565 U.S. at 657 (quoting statute);

Christeson v. Roper, 574 U.S.___, 135 S. Ct. 891, 894 (2015) (§ 3599(e) “contemplates that

a court may ‘replace’ appointed counsel with ‘similarly qualified counsel ... upon motion’ of

the petitioner”).

   III.     SHOWING OF GOOD CAUSE

          Mr. Renteria submits there is good cause to replace Ms. Pumarejo with the Federal

Defender’s Capital Habeas Unit (“CHU”). As set out above, the Fifth Circuit permitted Ms.

Pumarejo to withdraw due to her current employment. Exs. A & B. Currently, Mr. Renteria

is represented by one attorney who works in a small firm in Pennsylvania.

          The Judicial Conference’s Guidelines for the Administration of the Criminal Justice

Act (“CJA Guidelines”), state, “Due to the complex, demanding, and protracted nature of

death penalty proceedings, judicial officers should consider appointing at least two attorneys”


                                                 3
            Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 4 of 8




in capital habeas cases. Guide to Judiciary Policy, Guidelines for Administering the CJA and

Related Statutes, Vol. 7A, Ch. 6, § 620.10.20 (emphasis added).

       Federal habeas courts in Texas have granted motions to appoint Texas CHUs as co-

counsel in cases similarly situated to this one. For example, the Western District CHU was

appointed as co-counsel with out-of-state counsel after the conclusion of review in the Fifth

Circuit in Barbee v. Davis, TXND No. 4:09-cv-00074-Y, ECF No. 102 (Order filed June 24,

2019), and for remand proceedings in Panetti v. Davis, TXWD No. 1:04-cv-00042-RP, ECF

No. 202 (Order filed Apr. 4, 2018). In Fratta v. Davis, TXSD No. 4:13-cv-3438, ECF No.

101 (Order filed Dec. 10 2018), the CHU was appointed co-counsel with in-state counsel

after the conclusion of proceedings in the Fifth Circuit. The Fifth Circuit appointed the CHU

co-counsel with out-of-state counsel in Lucio v. Davis, CA5 No. 16-70027 (Order filed Mar.

29, 2018), and with in-state counsel in Halprin v. Davis, CA5 No. 17-70026 (Order filed Feb.

8, 2018).

       The CHU was authorized by the Fifth Circuit in May 2017, and began operations in

November 2017. Currently, the CHU employs three assistant federal defenders, three

additional attorneys, two investigators, and two paralegals. Its funding permits it to retain

experts and additional help from outside investigators and paralegals. Therefore, appointing

the CHU will entail no additional budgeting, hiring approval, or voucher review by this Court.

       Each attorney in the CHU has years of capital habeas corpus experience. The

supervising attorney, who will be co-counsel in this case, has more than 20 years’ experience

with capital cases in federal court, including trials, appeals, motions under 28 U.S.C. § 2255,

and § 2254 cases like this one. Counsel’s contact information is


                                              4
         Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 5 of 8




                                          Tivon Schardl
                             Supervisory Assistant Federal Defender
                                    Federal Defender Office
                                    919 Congress, Suite 950
                                      Austin, Texas 78701
                                        Tel. 737-207-3008
                                        Fax 512-499-1584
                                      tivon_schardl@fd.org

      IV. CERTIFICATE OF CONFERENCE

       On July 29, 2020, undersigned counsel conferred with counsel for Respondent,

Deputy Attorney General Jay Clendenin, who authorized Petitioner to state that Respondent

does not oppose the relief sought in this Motion.

      V. CONCLUSION

       For the foregoing reasons, Mr. Renteria respectfully requests this Court enter the

attached proposed order appointing the Federal Public Defender, Capital Habeas Unit, as

co-counsel in this case.

///

///

///

///

///

///

///

///



                                             5
         Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 6 of 8




DATED: July 29, 2020                          Respectfully submitted,

                                              /s/ Michael Wiseman1
                                              MICHAEL WISEMAN
                                              Wiseman & Schwartz, LLP
                                              718 Arch Street, Suite 702
                                              Philadelphia, PA 19106
                                              Tel. 215-450-0903
                                              wisemana@wisemanschwartz.com

                                              MAUREEN FRANCO
                                              FEDERAL PUBLIC DEFENDER

                                              /s/Tivon Schardl
                                              TIVON SCHARDL
                                              Capital Habeas Unit Chief
                                              Fla. Bar No. 73016
                                              Federal Defender Office
                                              919 Congress, Suite 950
                                              Austin, Texas 78701
                                              737-207-3007 (tel.)
                                              512-499-1584 (fax)
                                              tivon schardl@fd.org

                                              Attorneys for Petitioner




1
 The Clerk sent Mr. Wiseman a notice that his admission to practice pro hac vice expired after
the conclusion of proceedings in the Fifth Circuit. That appears to be an error. The statute under
which Mr. Wiseman was appointed, 18 U.S.C. § 3599, expressly requires that he continue as
counsel through any subsequent proceedings, including executive clemency, 18 U.S.C. § 3599(e),
and the Supreme Court confirmed that requirement in Harbison v. Bell, 556 U.S. 180, 185-186
(2009).

                                                 6
         Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 7 of 8




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of July 2016, I electronically filed the foregoing

Unopposed Motion to Appoint as Co-Counsel the Federal Public Defender, Capital Habeas

Unit with the Clerk of Court using the CM/ECF system which will send notification of such

filing to all counsel of record.



                                            /s/ Tivon Schardl
                                           TIVON SCHARDL




                                              7
         Case 3:15-cv-00062-FM Document 131 Filed 07/29/20 Page 8 of 8




                        UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


 DAVID SANTIAGO RENTERIA,                   §
                                            §
                Petitioner,                 §
                                            §
 v.                                           CAUSE NO. 3:15-cv-00062-FM
                                            §
                                            §
 LORIE DAVIS, Director, Texas               §
 Department of Criminal Justice,            §
 Institutions Division,                     §
                                            §
                Respondent.                 §



                                        ORDER

      On this date came on to be considered Petitioner’s Unopposed Motion to Appoint

as Co-counsel the Federal Public Defender, Capital Habeas Unit. The Court, after

considering same, is of the opinion that said motion should be GRANTED. Accordingly, it

is ORDERED that the Federal Public Defender, Maureen Franco, specifically her Capital

Habeas Unit, is appointed as co-counsel for Petitioner David Santiago Renteria.



      Signed this ______ day of August 2020.




                                         FRANK MONTALVO
